Citation Nr: 0632345	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2. Entitlement to service connection for hypertension, to 
include as secondary to hypothyroidism.

3.  Entitlement to service connection for a pulmonary 
embolus, to include as secondary to hypothyroidism.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In September 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
hypothyroidism is related to service.

2.  The competent medical evidence does not show that the 
hypertension is related to service or to any service-
connected conditions, and first appeared eight years after 
separation.

3.  The competent medical evidence does not show that the 
pulmonary embolus is related to service or to any service-
connected conditions.


CONCLUSIONS OF LAW

1. Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 
§ 3.303 (2005).

2.  Hypertension was not incurred in or aggravated by 
service, not proximately due to or the result of a service-
connected disease or injury, and was not diagnosed within the 
first post-service year.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.310 (2005).

3.  A pulmonary embolus was not incurred in or aggravated by 
service, and not proximately due to or the result of a 
service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO provided the veteran letter notice to his claims for 
service connection in an April 2002 letter, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish effective dates.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
service connection claims, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are service medical records, 
private treatment records and a medical opinion relating to 
the hypothyroidism.  There is no VA examination of record.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in sections 3.309, 3.313, 3.316, or  3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In the present case, the veteran claims that his 
hypothyroidism, hypertension and pulmonary embolus are 
related to service.  However, there is no evidence or records 
of any of these conditions in service and the first 
indication of these conditions is years after service.  The 
veteran has not submitted any evidence or information to 
support his claims that these conditions are related to 
service.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. section 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for hypothyroidism, 
hypertension and a pulmonary embolus.  At a September 2003 
hearing, the veteran testified that while in service, he had 
low temperatures and doctors should have treated him for a 
thyroid problem.  The veteran also stated that he had 
swelling of the feet and dry skin.  The veteran reported that 
an untreated thyroid condition can cause blood pressure 
problems and blood clots.  With respect to the claim for a 
pulmonary embolus, the veteran had testified that he had 
swelling around the ankles and legs in service a little bit 
and he had a blood clot in 2000. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. section 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

Hypothyroidism

Essentially, the veteran testified that he had consistent low 
temperatures in service.  The veteran stated that these 
temperatures were indications of hypothyroidism which should 
have been diagnosed in service.

Service medical records showed a normal temperature in 
October 1975; 98 degrees in June 1977; 98 degrees in June 
1976; 98.4 and 96 degrees in July 1980; 98 degrees in October 
1980; 98.6, 87.6 and 98 degrees in January 1981; and 97 
degrees in November 1982.  He had a temperature of 98.4 
degrees in April 1981; 98.7, 97.2 and 96.5 degrees in July 
1983; 97.7 degrees in February 1986; 94.5 degrees in March 
1986; 98.7 degrees in April 1986; 96.3 degrees in May 1986; 
97.5 degrees in June 1986; 95.1 degrees in July 1986; 96.5 
degrees in August 1986; 95.3 degrees in September 1986; 96.2 
degrees in October 1986; and 94.3 degrees in December 1986.  
His temperature was 94.3 degrees in January 1987; 96.9 
degrees in February 1987; 98.1 and  97.9 degrees in March 
1987; 97.9 degrees in October 1987; 97.9 degrees in May 1988; 
96.9 degrees in June 1988; 97.8 degrees in July 1988; 98 and 
94.3 degrees in March 1988; 98.4 degrees in April 1988; 98.6 
degrees in January 1989; 98.5 degrees in November 1989; 96.5 
degrees in December 1989; 98 degrees in March 1990; and 98.4 
and 98 degrees in August 1990.  Temperature was recorded as 
98.6 degrees in January 1991 and the April 1993 retirement 
examination showed a temperature of 98.5 degrees.    

After service, November 2001 private records show 
hypothyroid.  

In a September 2002 letter, the veteran states that he was 
exposed to asbestos and polychlorinated biphenyls (PCB's) in 
service resulting in hypothyroidism.  He submitted articles 
showing the presence of asbestos in the Mare Island Shipyard.  
The veteran also reported low temperatures in service related 
to hypothyroidism.  
  
In an October 2003 letter, a private physician stated that 
the veteran should have been tested for hypothyroidism based 
on a review of the veteran's medical records.  

In a March 2004 letter, the veteran stated he was stationed 
on Mare Island from January 1974 to September 1974, from 
September 1978 to November 1981, and from November 1985 to 
November 1988.  He reported that he would catch and eat fish 
from the islands.  He submitted a decision from the 
Department of Labor, Office of Administrative Law Judges, and 
articles, reflecting that that the Mare Island Naval Shipyard 
generated hazardous wastes, including PCB's.  The reports and 
articles also stated that rats, mice or monkeys consuming 
PCB's developed thyroid gland injuries and that some PCB's 
can mimic or block the action of hormones from the thyroid 
and endocrine glands.     

In a November 4, 2004 VHA Letter, the examiner noted that the 
veteran claimed that his low body temperatures in the 1980's 
represented undiagnosed hypothyroidism.  The examiner 
reviewed these temperatures over a period of more than 
twenty-five years and stated that the majority were normal.  
The examiner stated that there was never a consistent period 
of low readings.  The examiner located a thyroid examination 
in 2001 where the results were normal.  The examiner stated 
that at best, this test indicated mild hypothyroidism.  The 
examiner also opined that there is no evidence that the 
veteran ever had significant hypothyroidism and certainly no 
evidence of it during his service time.  In an August 2006 
addendum, the same examiner stated that there was no 
established effect of PCB's noted on human thyroid function.

A review of the evidence shows that service connection for 
hypothyroidism is not warranted.  First, there are no reports 
of findings of hypothyroidism in service, and the first 
mention or diagnosis of the condition is November 2001, eight 
years after discharge.  Therefore, there is not a showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 10 Vet. App. 488, 495-98 (1997), 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  There is 
also no medical evidence relating the veteran's present 
condition to service; a November 2004 VHA examiner opined 
that there is certainly no evidence of hypothyroidism during 
service.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Therefore, as there is no 
evidence of hypothyroidism in service, no evidence of 
hypothyroidism until 2001, and no medical evidence relating 
the current hypothyroidism to service, service connection on 
a direct basis is not warranted.

Additionally, the veteran claims that hypothyroidism is 
related to asbestos or PCB exposure in service.  In support 
of his claim, the veteran has submitted articles stating that 
rats, mice or monkeys consuming PCB's developed thyroid gland 
injuries and that some PCB's can mimic or block the action of 
hormones from the thyroid and endocrine glands.  However, the 
November 2004 VHA examiner stated that there was no 
established effect of PCB's noted on human thyroid function.  
As there is no medical evidence relating PCB or asbestos 
exposure to the veteran's condition, and the only medical 
opinion of record states that there is no established effect 
on PCB's noted on human thyroid function, service connection 
for hypothyroid due to PCB or asbestos exposure is denied.

The Board notes that in an October 2003 letter from a private 
physician, he stated that the veteran should have been tested 
for hypothyroidism based on a review of the veteran's medical 
records.  However, this examiner did not find that the 
veteran had hypothyroidism in service, nor did he 
specifically note evidence of symptoms of hypothyroidism in 
service.  Therefore, as the only medical opinion of record 
does not find evidence of hypothyroidism in service, service 
connection is not warranted. 

The Board recognizes that the veteran believes that his 
hypothyroidism is due to service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran's 
current hypothyroidism is related to service, asbestos or PCB 
exposure.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim for 
service connection for hypothyroidism.  As such, the benefit 
of the doubt does not apply, and the claim is denied.  

Hypertension

The veteran claims service connection for hypertension, to 
include as secondary to hypothyroidism.  

Service medical records do not contain a finding or diagnosis 
of hypertension.

September and November 2001 private treatment records show 
hypertension, well controlled.  March 2002 private treatment 
records show good blood pressure, but that the veteran's 
diastolics could be lower.

In a September 2002 letter, the veteran stated that untreated 
hypothyroidism is associated with hypertension and submitted 
articles in support of his statement. 

A review of the evidence shows that service connection for 
hypertension is not warranted.  First, there are no reports 
of findings of hypertension in service, and the first mention 
or diagnosis of the condition is September 2001, eight years 
after discharge.  Therefore, there is not a showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 469.  There is also no medical evidence relating the 
veteran's present condition to service.  

As previously noted, with respect to negative evidence, the 
Court of Appeals for Veterans Claims has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333; see also Shaw v. Principi, 
3 Vet. App. at 365.  Therefore, as there is no evidence of 
hypertension in service, no evidence of hypertension until 
2001, and no medical evidence relating the current 
hypertension to service, service connection on a direct basis 
is not warranted.

Even if there is no record of hypertension in service, the 
incurrence of such a disorder in service will be presumed if 
it was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  In the present case, the first medical 
manifestations of hypertension of record were in 2001, eight 
years after discharge.  Therefore, service connection on a 
presumptive basis is also not warranted.   

The veteran also claims that hypertension is due to the 
hypothyroidism and has submitted articles to show the 
relationship between the two conditions.  However, 
the veteran cannot be service-connected for the hypertension 
as secondary to hypothyroidism as hypothyroidism is not 
recognized as a service-connected disability.  Therefore, 
secondary service connection cannot be granted.  38 C.F.R. 
§ 3.310 (2005).  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for hypertension, to include as 
secondary to hypothyroidism.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b). Accordingly, service 
connection for hypertension is not warranted.  

Pulmonary Embolus

The veteran claims service connection for a pulmonary 
embolus, to include as secondary to hypothyroidism.  The 
veteran testified that he had swelling in the legs and ankles 
in service.

Service medical records do not contain a finding or diagnosis 
of a pulmonary embolus.

March 2001 private treatment records show deep venous 
thrombosis to the lower leg with associated pulmonary 
embolus.  May 2001 records show leg edema, pulmonary embolus, 
and deep venous thrombosis.  An August 2001 treatment records 
shows pulmonary embolus and deep venous thrombosis.  A 
September 2001 record shows deep venous thrombosis.  November 
2001 private records show deep venous thrombosis with 
pulmonary embolus, improving.  November 2001 records showed 
concern of a possible pulmonary embolus.  The veteran was 
admitted in November 2001 due to pulmonary embolus with the 
secondary diagnosis of recurrent deep venous thrombosis.  In 
November 2001, the veteran had an inferior vena cava filter 
placed in an infrarenal location and a qual lumen central 
venous catheter in the left femoral vein.  

In a September 2002 letter, the veteran stated that untreated 
hypothyroidism is associated with pulmonary embolus and 
submitted articles in support of his statement. 

In an October 2003 letter, a private physician stated 
untreated hypothyroidism increases the risks of developing 
pulmonary embolus.

A review of the medical evidence shows that service 
connection for a pulmonary embolus is not warranted.  First, 
there are no reports of findings of a pulmonary embolus in 
service, and the first mention or diagnosis of the condition 
is in March 2001, eight years after discharge.  Therefore, 
there is not a showing of continuity of related 
symptomatology after discharge.  Savage v. Gober, 10 Vet. 
App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  There 
is also no medical evidence relating the veteran's present 
condition to service.  

As previously noted, with respect to negative evidence, the 
Court of Appeals for Veterans Claims has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333; see also Shaw v. Principi, 
3 Vet. App. at 365.  Therefore, as there is no evidence of a 
pulmonary embolus in service, no evidence of pulmonary 
embolus until 2001, and no medical evidence relating the 
current pulmonary embolus to service, service connection on a 
direct basis is not warranted.

The veteran also claims that the pulmonary embolus is due to 
the hypothyroidism and has submitted articles to show the 
relationship between the two conditions.  Additionally, there 
is a private physician's letter of record stating that 
untreated hypothyroidism increases the risks of developing 
pulmonary embolus.  However, the veteran cannot be service-
connected for the hypertension as secondary to hypothyroidism 
as hypothyroidism is not recognized as a service-connected 
disability.  Therefore, secondary service connection cannot 
be granted.  38 C.F.R. 
§ 3.310 (2005).  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a pulmonary embolus, to 
include as secondary to hypothyroidism.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b). Accordingly, service 
connection for the pulmonary embolus is not warranted.  




ORDER

Service connection for hypothyroidism is denied.

Service connection for hypertension, to include as secondary 
to hypothyroidism, is denied.

Service connection for a pulmonary embolus, to include as 
secondary to hypothyroidism, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


